"WALKER, J.
A judgmentmay be pleaded as a set-off. Jones v. Melton, 6 Ala. 830. The judgment offered as a set-off in this case had been rendered more than ten, but less than twenty years. It cannot be presumed that the judgment has been satisfied, until twenty years from its rendition have elapsed. — Collins v. Boyd, 14 Ala. 505. The statute of limitations to an action of debt has no application to an action on a judgment; debt on a judgment not being one of the actions embraced in the statute.— Clay’s Digest, 326, § 78; Keith v. Estill, 9 Porter, 669; Pease v. Howard, 14 Johns. 479.
This case was commenced before the adoption of the Code; consequently, our inquiry is as to the law existing before the Code went into offect.
The judgment of the circuit court is reversed, and the cause remanded.